                  Case 2:19-cv-00597-RSM Document 51 Filed 06/09/21 Page 1 of 2




 1                                                   THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8    CYNTHIA JOHNSON, BRENDA BEZEREDI,
      JAINE BIALK, on behalf of themselves and all                  Case No. 2:19-cv-00597-RSM
 9    others similarly situated,
                                                                   FINAL APPROVAL ORDER
10                           Plaintiffs,
                                                                NOTE ON MOTION CALENDAR:
11                v.                                                    June 2, 2021
12    THE BOEING COMPANY,
13                           Defendant.
14
              For the reasons set forth in the Parties’ Joint Motion for Final Approval of Settlement
15
     Agreement (“Motion”) and the Memorandum of Law in support of the Motion (“Memorandum”),
16
     the Court hereby orders the following:
17
              1. The Motion is GRANTED.
18
              2. A bona fide legal dispute exists between the Parties as to whether Settlement Class
19
     Members are owed any wages, overtime compensation, statutory damages, and related relief;
20
              3. The Settlement Agreement (“Agreement”), including all information contained in the
21
     Notice of Class and Collective Action Settlement, is approved as fair reasonable, adequate and
22
     binding on all Named Plaintiffs and Settlement Class Members who did not opt out of the
23
                                                     1
24 ORDER                                                              McGillivary Steele Elkin LLP
                                                                 1101 Vermont Ave. NW, Suite 1000
25 Case No. 2:19-cv-00597-RSM                                              Washington, DC 20005
                                                                                   (202) 833-8855
     92374933.1
                  Case 2:19-cv-00597-RSM Document 51 Filed 06/09/21 Page 2 of 2




 1 Settlement, and with respect to the FLSA claims, is binding on all Settlement Class Members who

 2 either cash their Settlement Check or obtain the Settlement Payment from the Unclaimed Property

 3 Division;

 4            4. The procedure to pay the Class Settlement Fund into the Qualified Settlement Fund

 5 (“QSF”) in accordance with Paragraph 10.5 of the Agreement is approved;

 6            5. The QSF shall be administered in accordance with Sections 10-13 of the Agreement;

 7            6. A Stipulation of Dismissal shall be entered in accordance with the Agreement;

 8            7. The Attorneys’ fees and actual expenses are approved in accordance with Paragraph

 9 9.4 of the Agreement; and

10            8. This Court shall retain jurisdiction over the interpretation and implementation of the

11 Agreement, as well as any and all matters arising out of or related to the interpretation of the

12 Agreement.

13            It is SO ORDERED.

14

15            DATED this 9th day of June, 2021.

16

17

18                                                 A
                                                   RICARDO S. MARTINEZ
19                                                 CHIEF UNITED STATES DISTRICT JUDGE

20

21

22

23
                                                      2
24 ORDER                                                               McGillivary Steele Elkin LLP
                                                                  1101 Vermont Ave. NW, Suite 1000
25 Case No. 2:19-cv-00597-RSM                                               Washington, DC 20005
                                                                                    (202) 833-8855
     92374933.1
